EXHIBIT 10.1

AMENDED AND RESTATED

EXECUTIVE EMPLOYMENT AGREEMENT

THIS AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is
made and entered into as of this January 1, 2012, by and between Omega Protein
Corporation, a Nevada corporation (the “Company”), and Joseph L. von Rosenberg
III (the “Executive”). This Agreement amends and restates in its entirety the
agreement dated December 31, 2007, between the Company and the Executive, as
amended by the first amendment thereto (the “Prior Agreement”).

WITNESSETH:

WHEREAS, the Company desires to amend and restate the Prior Agreement with the
Executive as set forth herein and the Executive desires to amend and restate the
Prior Agreement with the Company as set forth herein; and

NOW, THEREFORE, for and in consideration of the mutual promises, covenants and
obligations contained herein, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Company and the
Executive hereby agree as follows:

 

1. Certain Definitions. As used in this Agreement, the following terms have the
meanings prescribed below:

“Affiliate” means a person or entity who, directly or indirectly through one or
more intermediaries, controls, is controlled by, or is under common control
with, another person or entity.

“Board” means the Board of Directors of the Company.

“Code” means the Internal Revenue Code of 1986, as amended, and the rules,
notices and regulations promulgated by the Internal Revenue Service thereunder,
all as in effect from time to time.

“Compensation Plans” means any compensation arrangement, plan, policy, practice
or program established, maintained or sponsored by the Company or any subsidiary
of the Company, for its employees generally or any specific group of employees,
or to which the Company or any subsidiary of the Company contributes, and which
includes, by way of example and not limitation, any incentive plan, bonus plan,
401(k) plan, pension plan, savings plan, equity or cash incentive plan, phantom
stock plan, stock appreciation right plan, stock option plan, restricted stock
award plan, retirement plan, deferred compensation plan, or supplemental benefit
arrangement.

“Competing Business” means any individual, business, firm, company, partnership,
joint venture, organization, or other entity that is engaged in the business of
the Company, as presently or from time to time during the Executive’s period of
employment conducted, including without limitation, the production or sale of
(i) fish meal, fish oil (refined or unrefined) or fish solubles or (ii) dietary
supplement ingredients.



--------------------------------------------------------------------------------

“Confidential Information” shall have the meaning assigned thereto in
Section 7.2 hereof.

“Date of Termination” means the earliest to occur of (i) the date of the
Executive’s death or (ii) the date of receipt of the Notice of Termination, or
such later date as may be prescribed in the Notice of Termination in accordance
with Section 5 hereof.

“Employee Health and Welfare Plans” means any health, insurance or welfare
arrangement, plan, policy, practice or program established, maintained or
sponsored by the Company or any subsidiary of the Company, for its employees
generally or any specific group of employees, or to which the Company or any
subsidiary of the Company contributes, and which includes, by way of example and
not limitation, any health care plan, medical plan, dental plan, vision plan,
long-term or short-term disability plan, unemployment plan, accident plan,
hospitalization plan, life insurance plan, dependent care plan, cafeteria plan,
or employee assistance plan.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated by the Securities and Exchange Commission
thereunder, all as in effect from time to time.

“Notice of Termination” shall have the meaning assigned thereto in Section 5
hereof.

 

2. General Duties of the Company and the Executive.

2.1(a) The Company agrees to employ the Executive, and the Executive agrees to
accept employment by the Company and to serve the Company as its Chairman of the
Board and to provide such other services to the Company and its Affiliates as
may from time to time be assigned to the Executive by the Board. The Executive
shall report to the Board. The Executive shall have the authority, duties and
responsibilities that are normally associated with and inherent in the executive
capacity in which the Executive will be performing. The Executive’s duties are
presently expected to include matters relating to business development, director
and officer recruitment, customer relationships, governmental affairs and
broader business relationships, and his role as an advisor to the Board and the
Company’s management team. While employed hereunder, the Executive shall use his
best efforts to perform faithfully and efficiently his duties and
responsibilities. The Executive agrees to cooperate fully with the Board, and
other executive officers of the Company, and not to engage in any activity which
conflicts with or interferes with the performance of his duties hereunder. While
the Executive is employed by the Company, the Executive shall devote his best
efforts and skills to the business and interests of the Company. While the
Executive is employed by the Company, it shall not be a violation of this
Agreement for the Executive (i) serve on any corporate board or committee
thereof with the approval of the Board, (ii) to serve on any civic, or
charitable boards or committees (except for boards or committees of a Competing
Business unless approved by the Board), (iii) deliver lectures, fulfill teaching
or speaking engagements, or (iv) manage personal investments; provided, however,
any such activities must not materially interfere with performance of the
Executive’s responsibilities under this Agreement.

 

2



--------------------------------------------------------------------------------

(b) The Executive represents and covenants to the Company that he is not subject
or a party to any employment agreement, noncompetition covenant, nondisclosure
agreement, or any similar agreement or covenant that would prohibit the
Executive from executing this Agreement and fully performing his duties and
responsibilities hereunder, or would in any manner, directly or indirectly,
limit or affect the duties and responsibilities that may now or in the future be
assigned to the Executive hereunder.

2.2 The Executive agrees and acknowledges that he owes a fiduciary duty of
loyalty, fidelity and allegiance to act at all times in the best interests of
the Company.

 

3. Term. Unless sooner terminated pursuant to Section 5 hereof, the Executive’s
period of employment under this Agreement shall continue until the earlier of
(i) December 31, 2013 or (ii) the date of the Company’s 2013 Annual Meeting of
Stockholders, if the Executive has not been nominated by the Board to be elected
by the holders of the Company’s common stock to serve an additional three-year
term as a Class III director of the Board.

 

4. Compensation and Benefits.

4.1 Base Salary. As compensation for services to the Company, the Company shall
pay to the Executive from the date of this Agreement until the Date of
Termination an annual base salary of $255,000. The Executive’s base salary shall
be payable in equal semi-monthly installments or in accordance with the
Company’s established policy for all employees generally, subject only to such
payroll and withholding deductions as may be required by law and other
deductions (consistent with Company policy for all employees generally) relating
to the Executive’s election to participate in any Employee Health and Welfare
Plans. While employed by the Company, the Executive will receive no additional
compensation if he shall serve as a director of the Company.

4.2 Participation in Employee Health and Welfare Plans and Compensation Plans.
Until the Date of Termination, the Executive, and the Executive’s family if
applicable, shall have the right to participate in any Employee Health and
Welfare Plans or any Compensation Plans, in each case in which any senior
executive of the Company participates, in a manner consistent with the
participation of such senior executives, as well as those Employee Health and
Welfare Plans or Compensation Plans currently maintained or hereinafter
established by the Company for the benefit of its employees generally. The
Company shall not be obligated to institute, maintain, or refrain from changing,
amending, or discontinuing any Employee Health and Welfare Plans or any
Compensation Plans, so long as such actions are similarly applicable to, as the
case may be, covered employees generally or senior executives generally.

4.3 Reimbursement of Expenses. The Executive may from time to time until the
Date of Termination incur various business expenses customarily incurred by
persons holding positions of like responsibility, including, without limitation,
travel, entertainment and similar expenses incurred for the benefit of the
Company. Subject to the Executive complying with the

 

3



--------------------------------------------------------------------------------

Company’s policy regarding the reimbursement of such expenses as in effect from
time to time, including providing reasonable documentation, the Company shall
reimburse the Executive for such expenses from time to time, at the Executive’s
request (irrespective of whether such request is made before or after the Date
of Termination, provided that all submitted expenses relate to prior to the Date
of Termination) and provided that all such reimbursements shall be paid as soon
as administratively feasible but no later than March 15th after the end of the
calendar year in which they were incurred.

4.4 Director and Officer Insurance. The Company will also cause the Executive to
be covered by its director and officer insurance policies as they are in effect
from time to time.

4.5 Vesting of Options. The Company and the Executive agree that the Executive’s
outstanding options to purchase 166,667 shares of the Company’s common stock
presently scheduled to vest on December 1, 2013, pursuant to the Stock Option
Award dated December 1, 2010, shall instead vest on December 31, 2012. Such
outstanding options shall, except as provided in the preceding sentence, remain
subject to the terms and conditions of such Stock Option Award. All other stock
options owned by Executive remain unchanged and in full force and effect in
accordance with their terms.

5. Termination. This Agreement shall terminate automatically upon the death of
the Executive or upon the expiration of the term as provided in Section 3
hereof. This Agreement and the Executive’s period of employment hereunder may be
terminated by either the Company or the Executive at any time and for any
reason. Any termination of this Agreement by the Company or the Executive
(except as a result of the Executive’s death), shall be communicated by Notice
of Termination to the other party hereto given at least three days in advance of
such termination in accordance with Section 11.1 hereof. For purposes of this
Agreement, a “Notice of Termination” means a written notice that specifies the
termination of employment date, if such date is other than the date of receipt
of such notice (which termination date shall not be more than 15 calendar days
after the giving of such notice). Upon termination of the Executive’s employment
hereunder, the Executive shall be entitled to the compensation and benefits
described in Section 6 hereof and shall have no further rights to any
compensation or any other benefits from the Company or any of its Affiliates.

6. Obligations of the Company upon Termination. If this Agreement is terminated
at any time (including as a result of the Executive’s death or as a result of
termination by the Company or the Executive for any reason), the Company shall
pay to the Executive or his estate, in a lump sum in cash within three
(3) business days after the Date of Termination, an amount equal to the sum of
the aggregate of the Executive’s earned but unpaid base salary (as in effect on
the Date of Termination) through the Date of Termination.

If this Agreement is terminated as a result of the Executive’s death, the
Executive or his estate and/or beneficiaries shall also be entitled to receive
those death benefits to which the Executive is entitled under any applicable
Employee Health and Welfare Plans or Compensation Plans. All other obligations
of the Company and rights of the Executive hereunder shall terminate effective
as of the Date of Termination, except as provided for in any applicable Employee
Health and Welfare Plans, any applicable Compensation Plans or as otherwise
provided in this Agreement.

 

4



--------------------------------------------------------------------------------

7. Executive’s Confidentiality Obligations.

7.1 For purposes of this Section 7, all references to the Company shall include
its Affiliates. The Executive hereby acknowledges, understands and agrees that
all Confidential Information, as defined in Section 7.2 hereof, whether
developed by the Executive or others employed by or in any way associated with
the Executive or the Company, is the exclusive and confidential property of the
Company and shall be regarded, treated and protected as such in accordance with
this Agreement. The Executive acknowledges that all such Confidential
Information is in the nature of a trade secret. Failure to mark any writing
confidential shall not affect the confidential nature of such writing or the
information contained therein.

7.2 For purposes of this Agreement, “Confidential Information” means
information, which is used in the business of the Company and (i) is proprietary
to, about or created by the Company, (ii) gives the Company some competitive
business advantage or the opportunity of obtaining such advantage or the
disclosure of which could be detrimental to the interests of the Company,
(iii) is designated as Confidential Information by the Company, is known by the
Executive to be considered confidential by the Company, or from all the relevant
circumstances should reasonably be assumed by the Executive to be confidential
and proprietary to the Company, or (iv) is not generally known by non-Company
personnel. Confidential Information excludes, however, any information that is
lawfully in the public domain or has been publicly disclosed by the Company.
Such Confidential Information includes, without limitation, the following types
of information and other information of a similar nature (whether or not reduced
to writing or designated as confidential):

(a) Internal personnel and financial information of the Company, vendor
information (including vendor characteristics, services, prices, lists and
agreements), purchasing and internal cost information, internal service and
operational manuals, and the manner and methods of conducting the business of
the Company;

(b) Marketing and development plans, price and cost data, price and fee amounts,
pricing and billing policies, quoting procedures, marketing techniques,
forecasts and forecast assumptions and volumes, and future plans and potential
strategies (including, without limitation, all information relating to any
acquisition prospect and the identity of any key contact within the organization
of any acquisition prospect) of the Company which have been or are being
discussed;

(c) Names of customers and their representatives, contracts (including their
contents and parties), customer services, and the type, quantity, specifications
and content of products and services purchased, leased, licensed or received by
customers of the Company; and

(d) Confidential and proprietary information provided to the Company by any
actual or potential customer, government agency or other third party (including
businesses, consultants and other entities and individuals).

 

5



--------------------------------------------------------------------------------

7.3 As a consequence of the Executive’s acquisition or anticipated acquisition
of Confidential Information, the Executive shall occupy a position of trust and
confidence with respect to the affairs and business of the Company. In view of
the foregoing and of the consideration to be provided to the Executive, the
Executive agrees that it is reasonable and necessary that the Executive make
each of the following covenants:

(a) At any time while employed by the Company and thereafter, the Executive
shall not disclose Confidential Information to any person or entity, other than
as reasonably appropriate or necessary in carrying out his duties and
responsibilities as set forth in Section 2 hereof, without first obtaining the
Company’s prior consent (unless such disclosure is compelled pursuant to court
orders or subpoena, and at which time the Executive shall give prior written
notice of such proceedings to the Company).

(b) At any time while employed by the Company, the Executive shall use
Confidential Information only as reasonably appropriate or necessary in carrying
out his duties and responsibilities as set forth in Section 2 hereof.

(c) On the Date of Termination, the Executive shall promptly deliver to the
Company (or its designee) all written materials, records and documents made by
the Executive or which came into his possession while employed by the Company
concerning the business or affairs of the Company, including, without
limitation, all materials containing Confidential Information.

 

8. Disclosure of Information, Ideas, Concepts, Improvements, Discoveries and
Inventions. The Executive agrees that during his employment by the Company, the
Executive shall promptly disclose to the Company all information, ideas,
concepts, improvements, discoveries and inventions, whether patentable or not,
and whether or not reduced to practice, which are conceived, developed, made or
acquired by the Executive while employed by the Company, either individually or
jointly with others, and which relate to the business, products or services of
the Company, irrespective of whether the Executive used the Company’s time or
facilities and irrespective of whether such information, idea, concept,
improvement, discovery or invention was conceived, developed, discovered or
acquired by the Executive on the job, at home, or elsewhere. This obligation
extends to all types of information, ideas and concepts, including information,
ideas and concepts relating to new types of services, corporate opportunities,
acquisition prospects, prospective names or service marks for the Company’s
business activities, and the like.

 

9. Ownership of Information, Ideas, Concepts, Improvements, Discoveries and
Inventions, and all Original Works of Authorship.

9.1 All references in this Section 9 to the Company shall include its
Affiliates. All information, ideas, concepts, improvements, discoveries and
inventions, whether patentable or not, which are conceived, made, developed or
acquired by the Executive or which are disclosed or made known to the Executive,
individually or in conjunction with others, during the Executive’s employment by
the Company and which relate to the business, products or services of the
Company (including, without limitation, all such information relating to
corporate opportunities, research, financial and sales data, pricing and trading
terms, evaluations, opinions, interpretations, acquisition prospects, the
identity of customers or their requirements, the identity of key contacts within
the customers’ organizations, marketing and merchandising techniques,

 

6



--------------------------------------------------------------------------------

and prospective names and service marks) are and shall be the sole and exclusive
property of the Company. Furthermore, all drawings, memoranda, notes, records,
files, correspondence, manuals, models, specifications, computer programs, maps
and all other writings or materials of any type embodying any of such
information, ideas, concepts, improvements, discoveries and inventions are and
shall be the sole and exclusive property of the Company.

9.2 In particular, the Executive hereby specifically sells, assigns, transfers
and conveys to the Company all of his worldwide right, title and interest in and
to all such information, ideas, concepts, improvements, discoveries or
inventions, and any United States or foreign applications for patents,
inventor’s certificates or other industrial rights which may be filed in respect
thereof, including divisions, continuations, continuations-in-part, reissues
and/or extensions thereof, and applications for registration of such names and
service marks. The Executive shall assist the Company and its nominee at all
times, while employed by the Company and thereafter, in the protection of such
information, ideas, concepts, improvements, discoveries or inventions, both in
the United States and all foreign countries, which assistance shall include, but
shall not be limited to, the execution of all lawful oaths and all assignment
documents requested by the Company or its nominee in connection with the
preparation, prosecution, issuance or enforcement of any applications for United
States or foreign letters patent, including divisions, continuations,
continuations-in-part, reissues and/or extensions thereof, and any application
for the registration of such names and service marks.

9.3 In the event the Executive creates, while employed by the Company, any
original work of authorship fixed in any tangible medium of expression which is
the subject matter of copyright (such as, videotapes, written presentations on
acquisitions, computer programs, drawings, maps, architectural renditions,
models, manuals, brochures or the like) relating to the Company’s business,
products or services, whether such work is created solely by the Executive or
jointly with others, the Company shall be deemed the author of such work if the
work is prepared by the Executive in the scope of his employment; or, if the
work is not prepared by the Executive within the scope of his employment but is
specially ordered by the Company as a contribution to a collective work, as a
part of a motion picture or other audiovisual work, as a translation, as a
supplementary work, as a compilation or as an instructional text, then the work
shall be considered to be work made for hire, and the Company shall be the
author of such work. If such work is neither prepared by the Executive within
the scope of his employment nor a work specially ordered and deemed to be a work
made for hire, then the Executive hereby agrees to sell, transfer, assign and
convey, and by these presents, does sell, transfer, assign and convey, to the
Company all of the Executive’s worldwide right, title and interest in and to
such work and all rights of copyright therein. The Executive agrees to assist
the Company and its Affiliates, at all times, while employed by the Company and
thereafter, in the protection of the Company’s worldwide right, title and
interest in and to such work and all rights of copyright therein, which
assistance shall include, but shall not be limited to, the execution of all
documents requested by the Company or its nominee and the execution of all
lawful oaths and applications for registration of copyright in the United States
and foreign countries.

9.4 The provisions of this Section 9 shall not supersede any existing
proprietary information agreement between the Executive and the Company which
shall remain in full force and effect and, moreover, this Agreement, any other
proprietary information agreement and any such other similar agreement between
the parties shall be construed and applied as being mutually consistent to the
fullest extent possible.

 

7



--------------------------------------------------------------------------------

10. Executive’s Non-Competition Obligations.

10.1(a) All references in this Section 10 to the Company shall include its
Affiliates. While employed by the Company and for the three (3) year period
following the Date of Termination, the Executive shall not, acting alone or in
conjunction with others, directly or indirectly, in the United States and any
other business territories in which the Company on the Date of Termination is
conducting business, invest or engage, directly or indirectly, in any Competing
Business or accept employment with or render services to such a Competing
Business as a director, officer, agent, executive or consultant or in any other
capacity; provided, however, that this Section 10.1(a) shall not be deemed
violated if the Executive is or becomes the beneficial owner of up to three
(3) percent of the stock of any corporation subject to the periodic reporting
requirements of the Exchange Act at the time of the acquisition of such
beneficial ownership. Notwithstanding the above, the Executive may serve as an
officer, director, agent, employee or consultant to a Competing Business whose
business is diversified and which is, as to the part of its business to which
the Executive is providing services, not a Competing Business.

(b) In addition to the other obligations agreed to by the Executive in this
Agreement, the Executive agrees that for three (3) years following the Date of
Termination hereof, he shall not directly or indirectly: (i) hire or attempt to
hire any employee of the Company, or induce, entice, encourage or solicit any
employee of the Company to leave his or her employment, or (ii) contact,
communicate or solicit any distributor or customer of the Company for the
purpose of causing them to terminate or alter or amend their business
relationship with the Company to the Company’s detriment.

10.2(a) The Executive hereby specifically acknowledges and agrees that:

 

  (1) The Company has expended and will continue to expend substantial time,
money and effort in developing its business;

 

  (2) The Executive will, in the course of his employment, be personally
entrusted with and exposed to Confidential Information;

 

  (3) The Company, is presently, and after the Date of Termination will be,
engaged in its highly competitive business;

 

  (4) The Executive could, after having access to the Company’s financial
records, contracts, and other Confidential Information and know-how and, after
receiving training by and experience with the Company, become a competitor;

 

  (5) The Company will suffer great loss and irreparable harm if the Executive
terminates his employment and enters, directly or indirectly, into competition
with the Company;

 

8



--------------------------------------------------------------------------------

  (6) The temporal and other restrictions contained in this Section 10 are in
all respects reasonable and necessary to protect the business goodwill, trade
secrets, prospects and other reasonable business interests of the Company;

 

  (7) The enforcement of this Agreement in general, and of this Section 10 in
particular, will not work an undue or unfair hardship on the Executive or
otherwise be oppressive to him; it being specifically acknowledged and agreed by
the Executive that he has activities and other business interests and
opportunities which will provide him adequate means of support if the provisions
of this Section 10 are enforced after the Termination Date; and

 

  (8) The enforcement of this Agreement in general, and of this Section 10 in
particular, will neither deprive the public of needed goods or services nor
otherwise be injurious to the public.

(b) The Executive agrees that if an arbitrator (pursuant to Section 11.12
hereof) or the United States District Court for the Southern District of Texas –
Houston Division determines that the length of time or any other restriction, or
portion thereof, set forth in this Section 10 is overly restrictive and
unenforceable, the arbitrator or the United States District Court for the
Southern District of Texas – Houston Division shall reduce or modify such
restrictions to those which it deems reasonable and enforceable under the
circumstances, and as so reduced or modified, the parties hereto agree that the
restrictions of this Section 10 shall remain in full force and effect. The
Executive further agrees that if an arbitrator or the United States District
Court for the Southern District of Texas –Houston Division determines that any
provision of this Section 10 is invalid or against public policy, the remaining
provisions of this Section 10 and the remainder of this Agreement shall not be
affected thereby, and shall remain in full force and effect.

(c) In the event of any pending, threatened or actual breach of any of the
covenants or provisions of Sections 7, 8, 9 or 10 hereof, as determined by the
United States District Court for the Southern District of Texas – Houston
Division, it is understood and agreed by the Executive that the remedy at law
for a breach of any of the covenants or provisions of these Sections may be
inadequate and, therefore, the Company shall be entitled to a restraining order
or injunctive relief in addition to any other remedies at law and in equity, as
determined by the United States District Court for the Southern District of
Texas – Houston Division. Should the United States District Court for the
Southern District of Texas – Houston Division or an arbitrator (pursuant to
Section 11.12 hereof) declare any provision of Sections 7, 8, 9 or 10 hereof to
be unenforceable due to an unreasonable restriction of duration or geographical
area, or for any other reason, such court or arbitrator is hereby granted the
consent of each of the Executive and the Company to reform such provision and/or
to grant the Company any relief, at law or in equity, reasonably necessary to
protect the reasonable business interests of the Company or any of its
Affiliates. The Executive hereby acknowledges and agrees that all of the
covenants and other provisions of Sections 7, 8, 9 or 10 hereof are reasonable
and necessary for the protection of the Company’s reasonable business interests.
The Executive hereby agrees that if the Company prevails in any action, suit or
proceeding with respect to any matter arising out of or in connection with
Sections 7, 8, 9

 

9



--------------------------------------------------------------------------------

or 10 hereof, the Company shall be entitled to all equitable and legal remedies,
including, but not limited to, injunctive relief and compensatory damages, as
determined by the United States District Court for the Southern District of
Texas – Houston Division.

(d) It is acknowledged, understood and agreed by and between the parties hereto
that the covenants made by the Executive in this Section 10 are essential
elements of this Agreement and that, but for the agreement of the Executive to
comply with such covenants, the Company would not have entered into this
Agreement.

 

11. Miscellaneous.

11.1 Notices. All notices and other communications required or permitted
hereunder or necessary or convenient in connection herewith shall be in writing
and shall be deemed to have been given when (i) delivered by hand, (ii) in the
case of deliveries to the Company only, by facsimile transmission, or (ii) on
the third business day following deposit in the United States mail by registered
or certified mail, return receipt requested, to the addresses as follows
(provided that notice of change of address shall be deemed given only when
received):

If to the Company to:

Omega Protein Corporation

2105 City West Boulevard, Suite 500

Houston, Texas 77042-2838

Attention: Corporate Secretary

Facsimile: (713) 940-6122

If to the Executive to:

The address on file with the Company on the date hereof.

or to such other names or addresses as the Company or the Executive, as the case
may be, shall designate by notice to the other party hereto in the manner
specified in this Section 11.1.

11.2 Waiver of Breach. The waiver by any party hereto of a breach of any
provision of this Agreement shall neither operate nor be construed as a waiver
of any subsequent breach by any party. Except as expressly provided for herein,
the failure of either party hereto to take any action by reason of any breach
will not deprive such party of the right to take action at any time while such
breach occurs.

11.3 Assignment. This Agreement shall be binding upon and inure to the benefit
of the Company, its successors, legal representatives and assigns, and upon the
Executive, his heirs, executors, administrators, representatives and assigns;
provided, however, the Executive agrees that his rights and obligations
hereunder are personal to him and may not be assigned without the express
written consent of the Company. Any reference to “Company” herein shall mean the
Company as well as any successors thereto.

 

10



--------------------------------------------------------------------------------

11.4 Entire Agreement; No Oral Amendments. This Agreement replaces all previous
agreements and discussions relating to the same or similar subject matter
between the Executive and the Company (including the Prior Agreement) and
constitutes the entire agreement between the Executive and the Company with
respect to the subject matter of this Agreement. This Agreement does not amend,
and is not intended to affect or replace, the Indemnification Agreement dated
June 11, 2004, previously entered into by the Executive and the Company. This
Agreement may not be modified in any respect by any verbal statement,
representation or agreement made by any executive, officer, or representative of
the Company or by any written agreement unless signed by an officer of the
Company who is expressly authorized by the Company to execute such document.

11.5 Enforceability. If any provision of this Agreement or application thereof
to anyone or under any circumstances shall be determined to be invalid or
unenforceable, such invalidity or unenforceability shall not affect any other
provisions or applications of this Agreement which can be given effect without
the invalid or unenforceable provision or application.

11.6 Choice of Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS, WITHOUT REGARD TO THE PRINCIPLES
OF CONFLICTS OF LAW.

11.7 Corporate Authority. The Company has all corporate power and authority
necessary to enter into this Agreement and to perform its obligations hereunder.
This Agreement has been duly authorized, executed and delivered by the Company.

11.8 No Third Party Beneficiaries. This Agreement is not intended, and shall not
be construed, deemed or interpreted, to confer on any person not a party hereto
any rights or remedies hereunder.

11.9 Withholdings. The Company may withhold and deduct from any benefits and
payments made or to be made pursuant to this Agreement (a) all federal, state,
local and other taxes as may be required by law and (b) all other employee
deductions for Employee Health and Welfare Plans made with respect to all of the
Company’s employees generally. Other than as set forth in the preceding
sentence, the Company’s obligations to make the payments provided for in, and
otherwise to perform its undertakings in, this Agreement shall not be affected
by any right of set-off, counterclaim, recoupment, defense or other action,
claim or right the Company may have against the Executive or others.

11.10 Alienation. The right to receive payments under this Agreement shall not
be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge or encumbrance by the Executive, his dependents or
beneficiaries, or to any other person who is or may become entitled to receive
such payments hereunder. The right to receive payments hereunder shall not be
subject to or liable for the debts, contracts, liabilities, engagements or torts
of any person who is or may become entitled to receive such payments, nor may
the same be subject to attachment or seizure by any creditor of such person
under any circumstances, and any such attempted attachment or seizure shall be
void and of no force and effect.

11.11 Title and Headings; Construction. Titles and headings to Sections hereof
are for the purpose of reference only and shall in no way limit, define or
otherwise affect the provisions hereof. The words “herein”, “hereof”,
“hereunder” and other compounds of the word “here” shall refer to the entire
Agreement and not to any particular provision hereof.

 

11



--------------------------------------------------------------------------------

11.12 Arbitration.

(a) If any dispute or controversy arises between the Executive and the Company
relating to (1) this Agreement in any way or arising out of the parties’
respective rights or obligations under this Agreement, or (2) the employment of
the Executive or the termination of his employment with the Company, then such
dispute or controversy shall be submitted to arbitration under the then-current
Commercial Arbitration Rules of the American Arbitration Association (the
“AAA”); provided, however, the Company shall retain its rights to seek from the
United States District Court for the Southern District of Texas – Houston
Division a restraining order or injunctive relief pursuant to Section 10.2
hereof. Any arbitration hereunder shall be conducted before a panel of three
arbitrators unless the parties mutually agree that the arbitration shall be
conducted before a single arbitrator. The arbitrators shall be selected (from
lists provided by the AAA) through mutual agreement of the parties, if possible.
If the parties fail to reach agreement upon appointment of arbitrators within
ten (10) calendar days following receipt by one party of the other party’s
notice of desire to arbitrate, then within five (5) calendar days following the
end of such 10-day period, each party shall select one arbitrator who, in turn,
shall within five (5) calendar days jointly select the third arbitrator to
comprise the arbitration panel hereunder. The site for any arbitration hereunder
shall be in Houston, Texas, unless otherwise mutually agreed by the parties, and
the parties hereby waive any objection that the forum is inconvenient.

(b) The party submitting any matter to arbitration shall do so in accordance
with the AAA Commercial Arbitration Rules. Notice to the other party shall state
the question or questions to be submitted for decision or award by arbitration.
In order to prevent irreparable harm, the arbitrator may grant temporary or
permanent injunctive or other equitable relief for the protection of property
rights.

(c) The arbitrator shall set the date, time and place for each hearing, and
shall give the parties advance written notice in accordance with the AAA
Commercial Arbitration Rules. Any party may be represented by counsel or other
authorized representative at any hearing. The arbitration shall be governed by
the Federal Arbitration Act, 9 U.S.C. Sections 1 et. seq. (or its successor).
The arbitrator shall apply the substantive law and the law of remedies, if
applicable, of the State of Texas to the claims asserted to the extent that the
arbitrator determines that federal law is not controlling.

(d) (1) Any award of an arbitrator shall be final and binding upon the parties
to such arbitration, and each party shall immediately make such changes in its
conduct or provide such monetary payment or other relief as such award requires.
The parties agree that the award of the arbitrator shall be final and binding
and shall be subject only to the judicial review permitted by the Federal
Arbitration Act.

 

12



--------------------------------------------------------------------------------

(2) The parties hereto agree that the arbitration award may be entered with any
court having jurisdiction and the award may then be enforced as between the
parties, without further evidentiary proceedings, the same as if entered by the
court at the conclusion of a judicial proceeding in which no appeal was taken.
The Company and the Executive hereby agree that a judgment upon any award
rendered by an arbitrator may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.

(e) All compensation, fees, costs and expenses of the arbitrators and the
arbitration shall be paid by the Company. To the extent Section 409A of the Code
applies to the Company’s payment of such amounts as nonqualified deferred
compensation, the amount shall only be paid or reimbursed to the Executive if
incurred within 15 years from the Executive’s separation from service, such
amounts shall be paid within 30 days after the Executive provides reasonable
documentation of such expenses but in no event later than the end of the
calendar year following the calendar year in which such expenses were incurred,
any amount paid in one calendar year shall not reduce the amount payable in a
subsequent year and any amount paid shall not be used to reduce any other amount
payable to the Executive.

11.13 Survival of Certain Provisions. Wherever appropriate to the intention of
the parties hereto, the respective rights and obligations of the parties shall
survive any termination of this Agreement.

11.14 Tax Matters. The parties intend for this Agreement to be exempt from
and/or comply with the requirements of Section 409A of the Code so that no
excise tax under Section 409A of the Code shall apply to any amounts payable
hereunder, and shall interpret and/or implement the terms and conditions of this
Agreement to effectuate such intent; provided, however, that neither the Company
nor any of its Affiliates nor any officer, director, employee or agent of any of
the foregoing hereby represent or warrant to the Executive the tax consequences
to the Executive of this amendment and restatement of the Prior Agreement or of
any payments or benefits provided to the Executive hereunder (including with
respect to any excise taxes applicable under Section 409A of the Code). In this
regard, the amounts payable to the Executive under this Agreement are intended
to be exempt from or, if subject to, comply with the requirements of
Section 409A of the Code, and the provisions of this Agreement shall be
construed and interpreted in accordance with such intent. To the extent required
under Section 409A of the Code, the termination of the Executive’s employment
hereunder shall mean a “separation of service” within the meaning and for
purposes of Section 409A of the Code. Notwithstanding anything herein to the
contrary, if the Executive is a “specified employee” within the meaning of
Section 409A of the Code on the date of his separation from service, any
payments or benefits hereunder that are subject to Section 409A of the Code and
not otherwise excluded from Section 409A of the Code, payable on account of the
Executive’s separation from service, including, but not limited to, any payments
under Section 11.12(e) hereof, as determined by tax counsel agreed to by the
Company and the Executive, will not be paid until the later of the first
business day that is at least six months after the Executive’s separation from
service or the date otherwise required under this Agreement (the “Waiting
Period”). Any payments that would have been made to the Executive during the
Waiting Period but for this provision shall instead be paid to the Executive in
the form of a lump sum payment on the date payments commence pursuant to the
preceding sentence.

 

13



--------------------------------------------------------------------------------

11.15 Counterparts. Any number of counterparts of this Agreement may be executed
and each such counterpart shall be deemed to be an original instrument, but all
such counterparts together shall constitute but one instrument. This Agreement
may be executed by portable document format (pdf) or facsimile signature which
signature shall be binding upon the parties.

[Signature page follows]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have
executed this Agreement as of the date first written above.

 

OMEGA PROTEIN CORPORATION By:  

            /s/ John D. Held

  John D. Held  

Executive Vice President and

General Counsel

 

“EXECUTIVE” By:  

            /s/ Joseph L. von Rosenberg III

  Joseph L. von Rosenberg III

[Signature page – Amended and Restated Employment Agreement]